DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0288031 (‘031) in view of WO2017/040841 (‘841).
‘031 teaches the use of elagolix (the instant claimed Compound A) as useful in treating uterine fibroid and the effective dosages used is 300 to 600mg daily, which can be divided into multiple dosage per day (see [0131]-[0133]). ‘031 also teaches the duration of the administration  can be at least 6 months, 12 months, or 24 months (see [0133]).  ‘031 also teaches the use of combination of estradiol and norethindrone acetate together with elagolix (see for example [0018] and  [0022]). 
‘031 does not expressly teach the exact dosage and the dosing regimen of the invention.
‘841 teaches “a method of treating a patient for uterine fibroids, the method comprising the administration of elagolix at 300 mg b.i.d., the method further comprising the co-administration of rifampin, wherein after the co-administration of rifampin, the patient is treated with a dose of elagolix less than 300 mg b.i.d. by reducing the amount of elagolix or by increasing the interval between doses or a combination thereof” (see claim 10).
It would have been obvious to one of ordinary skill in the art at the time of filing to employ the herein claimed dosage and dosing regimen in a method of treating uterine fibroid.
One of ordinary skill in the art would have been motivated to employ the herein claimed dosage and dosing regimen in a method of treating uterine fibroid.  When the patient is co-administering other actives such as rifampin, it is well-known that the dosage and/or dosing regimen of elagolix is required to be reduced. As for the dosage of administering elagolix, the cited prior art’s dosage encompasses what is recited in the claims. Therefore, prime facia case of obviousness exists.
Possessing the teachings of the cited prior art, one of ordinary skill in the art would have been modify the teachings to reduce the dosage and/or dosing regimen of elagolix in a method of treating uterine fibroid.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627